DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/23/2022 has been entered.
 Claims 1-3 and 6-18 and 20-21 are pending.  
Claims 6-8 and 13-18 are withdrawn.
Claims have been amended.
Claims 4-5 and 19 have been canceled.
No new claims have been added.

Claim Objections
Claims 1 and 3 objected to because of the following informalities:  Claim 1 contains a misspelling of the word “starting” as “staring “ in line 13 and as “stating” in line 23.  Claim 3 contains a misspelling of the word “starting” as “staring “ in line 16 and as “stating” in line 27.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-2, 9-12, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kanbara et al (US 2005/0035230 A1) in view of Lee et al (US 2009/0320719 A1).
Regarding claims 1-2, Kanbara teaches a high thermally conductivity material comprising a mixture of 50 parts (aluminum starting material) aluminum hydroxide particles having a mean (number average) particle size of 1µm with (an additional starting material) 2.5 parts boric acid [0067] (5 parts per 100 parts aluminum starting material).
Kanbara does not teach an additional starting material including from 0.1 to 20 parts metal oxide per 100 parts aluminum starting material selected from a group consisting of a tungsten compound, a bismuth compound, a titanium compound, a frit, a phosphorus compound, a zinc compound, a cerium compound, and mixtures thereof.  Kanbara does not explicitly teach a fired product of the particles of the aluminum starting material bound to each other by the additional starting material are present.
However, Lee teaches the addition of 0.5 – 5 parts zinc precursor of zinc oxide, which Lee teaches may be an oxide of zinc to 100 parts alumina precursor to provide a smooth particle surface [0005], [0030] and [0033] which would cause little wear and exhibit excellent flow characteristics as is desired by Kanbara [0002].
Since Kanbara desires a rounded particle [0041], it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add a zinc precursor of zinc oxide to the alumina precursor of Kanbara in an amount of 0.5 – 5 parts oxide of zinc as a precursor of zinc oxide to 100 parts aluminum hydroxide precursor as taught by Lee to provide the alumina of Kanbara an even smoother surface.  Kanbara teaches the particles are sintered at 1,000˚C to 1,550˚C [0008] and thus would inherently produce alumina particles bound to each other by the additional starting material comprising boric acid and zinc oxide.  The limitation of “producing an oxide by pyrolysis or phase transfer” is a product by process limitation.  The zinc oxide is the same as claimed therefore, the limitation of “producing an oxide by pyrolysis or phase transfer” is not given patentable weight.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  The limitation “if the metal oxide starting material is the frit or one of the mixtures that contain the frit, the frit is a non-colored grade frit that does not contain Pb and the non-colored grade frit consists of: Si; and at least one element selected from the group consisting of Li, B, Na, K, Mg, Ca, Al, Zn, F, Ti, Zr, and P” is a conditional limitation and therefore not required in the absence of a frit.
Regarding claims 10 and 12, Kanbara and Lee teach all of the limitations of claim 1 as set forth above and Kanbara also teaches the conductive oxide may be incorporated into rubber or plastic (resin) [0041]. 
Regarding claims 9, 21, and 11, Kanbara and Lee teach all of the limitations of claims 1 and 10 as set forth above and Kanbara also teaches the inclusion of alumina which may be considered a thermally conductive filler [0067].
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kanbara et al (US 2005/0035230 A1) in view of Lee et al (US 2009/0320719 A1) further in view of Tanuma (JP1044585-A).
Regarding claim 20, Kanbara and Lee teaches all of the limitations of claim 1 as set forth above.
Kanbara and Lee do not teach the addition of a surface treatment agent in an amount from 0.01 part by mass to 5 part by mass based on the alumina-based thermally conductive oxide as 100 parts by mass. 
However, Tanuma teaches the addition of a surfactant (surface treatment) comprising a surfactant may be added to an alumina and boric acid mixture material in an amount of preferably .5 to 3 wt. % of Tanuma equating to 0.1 to 6 wt. percent of the alumina material when the alumina material of Tanuma is 50 wt.% in order to provide enhanced smoothness of the material [0005] which would cause little wear and exhibit excellent flow characteristics as is desired by Kanbara [0002].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add surfactant in an amount of from 0.1 to 6 wt. percent of the alumina material overlapping the instant claimed range of 0.01 parts by mass to 5 parts by mass of the thermally conductive oxide to provide enhanced smoothness or flowability of the material. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kanbara et al (US 2005/0035230 A1) in view of Lee et al (US 2009/0320719 A1) further in view of Riebel et al (US 2015/0045490 A1).
Regarding claim 3, Kanbara teaches a high thermally conductivity material comprising a mixture of 50 parts (aluminum starting material) aluminum hydroxide particles having a mean (number average) particle size of 1µm [0067] with (an additional starting material) 2.5 parts boric acid [0067] (5 parts per 100 parts aluminum starting material).
Kanbara does not teach an additional starting material including from 0.1 to 20 parts metal oxide per 100 parts aluminum starting material selected from a group consisting of a tungsten compound, a bismuth compound, a titanium compound, a frit, a phosphorus compound, a zinc compound, a cerium compound, and mixtures thereof or a second metal oxide starting material being at least one element material selected from the group consisting of iron, cobalt, copper, manganese, nickel, and-chromium, and mixtures thereof. Kanbara does not explicitly teach a fired product of the particles of the aluminum starting material bound to each other by the additional starting material are present.
However, Lee teaches the addition of 0.5 – 5 parts zinc precursor of zinc oxide, which Lee teaches may be an oxide of zinc to 100 parts alumina precursor to provide a smooth particle surface [0005], [0030] and [0033] which would cause little wear and exhibit excellent flow characteristics as is desired by Kanbara [0002]. Additionally, Kanbara teaches the conductive oxide may be incorporated into rubber or plastic [0041] and Riebel teaches the addition of oxides of materials such as iron, manganese, chromium, nickel, cobalt, and copper to provide inorganic colorants [0073] for plastics (abstract). 
Since Kanbara desires a rounded particle [0041], it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add a zinc precursor of zinc oxide to the alumina precursor of Kanbara in an amount of 0.5 – 5 parts oxide of zinc as a precursor of zinc oxide to 100 parts aluminum hydroxide precursor as taught by Lee to provide the alumina of Kanbara an even smoother surface which would cause little wear and exhibit excellent flow characteristics as is desired by Kanbara [0002].  Kanbara teaches the particles are sintered at 1,000˚C to 1,550˚C [0008] and thus would inherently produce alumina particles bound to each other by the additional starting material comprising boric acid and zinc oxide. Additionally, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use any one or combination of the inorganic oxide colorant materials including iron, manganese, chromium, nickel, cobalt, and copper as taught by Riebel and mix it with the inorganic oxides of Kanbara to provide a colored plastic or rubber material. The limitation “if the metal oxide starting material is the frit or one of the mixtures that contain the frit, the frit is a non-colored grade frit that does not contain Pb and the non-colored grade frit consists of: Si; and at least one element selected from the group consisting of Li, B, Na, K, Mg, Ca, Al, Zn, F, Ti, Zr, and P” is a conditional limitation and therefore not required in the absence of a frit.

Response to Arguments
Applicant's amendments and arguments filed 3/23/2022 have been fully carefully considered as indicated would be done in the interview of 6/6/2022 but are ultimately not found convincing.  Applicant argues that Kanbara is directed to a method for producing roundish alumina particles from coarse alumina particles, and Lee teaches that zinc oxide is present in the process of forming α-alumina crystals and inhibits agglomeration of alumina particles each other (see para. [0027] on page 2), and further teaches that the zinc oxide contributes to forming the flaky shape. Thus, there is no reason to combine Kanbara with Lee, expecting that zinc oxide taught in Lee can improve a shape of the alumina crystal to be roundish as Kanbara sought and/or provide a smooth surface, when zinc oxide is included in the coating of the alumina particles of Kanbara and even if Kanbara and Lee were combined, the combination does not teach or suggest that in the combination, a fired product of the particles of aluminum starting material, e.g. alumina, bound to each other by zinc oxide or other additional starting material are present, as claimed.  
In response to Applicant’s argument, as indicated above it would be obvious to combine the zinc oxide of Lee with Kanbara to provide smooth particle surfaces which would cause little wear and exhibit excellent flow characteristics as is desired by Kanbara [0002].  Although zinc oxide may prevent particle agglomeration in a solution to prevent particle growth it does not apply to the combination of zinc oxide with fully formed rounded alumina particles.  As indicated above, the alumina particles of Kanbara combined with the zinc oxide of Lee further sintered at a temperature of 1,000˚C to 1,550˚C comprising the same materials processed at the same temperatures would be expected to result in the same claimed fired product with particles of the aluminum starting material bound to each other by the additional starting material.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043. The examiner can normally be reached M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.D.I./Examiner, Art Unit 1784 


/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784